


110 HRES 815 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 815
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Moran of Virginia
			 (for himself, Mr. Duncan,
			 Ms. Wasserman Schultz,
			 Mr. Capuano, and
			 Mr. Matheson) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that staff-led tours of the United States Capitol should be
		  preserved.
	
	
		Whereas the Capitol Visitor’s Center is scheduled to open
			 in the fall of 2008 and it has been proposed that professional staff will
			 exclusively begin to give tours;
		Whereas Members of Congress should retain the ability to
			 provide their constituents staff-led tours;
		Whereas staff-led tours have become a longstanding
			 tradition in the United States Capitol;
		Whereas Capitol tours provide constituents an opportunity
			 to meet their Member of Congress and personal staff and receive unique local
			 perspectives and insights regarding the history of the United States
			 Capitol;
		Whereas staff-led tours allow for smaller more
			 personalized tours;
		Whereas staff-led tours provide constituents a closer look
			 at the work of the Member’s office; and
		Whereas explicitly limiting Capitol tours to just 1
			 provider, United States Capitol Guide Service, will severely limit a
			 constituent’s experience of their Representative’s congressional office: Now,
			 therefore, be it
		
	
		That the House of Representatives supports
			 the continuation of staff-led tours of the United States Capitol.
		
